Title: To George Washington from Thomas Jefferson, 27 October 1790
From: Jefferson, Thomas
To: Washington, George



Sir
Monticello [Va.] Oct. 27. 1790.

I had intended to have set out about this time for Philadelphia, but the desire of having mister Madison’s company, who cannot return for some days yet, and a belief that nothing important requires my presence at Philadelphia as yet, induce me to postpone my departure to the 8th of the ensuing month, so that it will be about the 12th before I can have the honor of

waiting on you at Mount Vernon to take your commands. in the mean time the papers inclosed will communicate to you every thing which has occurred to me since I saw you, & worthy notice. our affair with Algiers seems to call for some new decision: and something will be to be done with the new Emperor of Marocco. mister Madison & myself have endeavored to press on some members of the assembly the expediency of their undertaking to build ten good private dwelling houses a year, for ten years, in the new city, to be rented or sold for the benefit of the state. should they do this, & Maryland as much, it will be one means of ensur⟨ing⟩ the removal of government thither. candidates for the senate are said to be the Speaker, Colo. Harrison, Colo. H. Lee, & mister Walker: bu⟨t⟩ it is the opinion of many that Colo. Monroe will be impressed into the service. he has agreed it seems, with a good deal of reluctance, to say he will serve if chosen. I have the honor to be with sentiments of the most perfect respect & attachment Sir, your most obedient & most humble servant

Th: Jefferson


P.S. If you approve of the letters to mister Viar, & the Governor of Georgia, I must trouble you to throw them into the post-office.

